Exhibit 10.6

Affiliate’s Agreement

February 22, 2007

1st Pacific Bancorp and 1st Pacific Bank of California

4275 Executive Square, Suite 650

La Jolla, California  92037

Attention:  Dr. James G. Knight, Chairman

Ladies and Gentlemen:

Reference is made to the Agreement and Plan of Reorganization and Merger, dated
as of February 22, 2007 (the “Reorganization Agreement”), by and among 1st
Pacific Bancorp (“Company”), 1st Pacific Bank of California (“Bank”) and
Landmark National Bank (“Seller”), which Reorganization Agreement provides for
the merger of Seller with and into Bank (the “Merger”), in a transaction in
which, among other things, shares of the common stock, $5.00 par value, of
Seller (“Seller Common Stock”) will be converted into the right to receive
shares of common stock, no par value, of Company (“Company Common Stock”) and/or
cash, as more fully provided therein.

The undersigned has been informed that the Merger constitutes a transaction
covered by Rule 145 under the Securities Act of 1933, as amended (the
“Securities Act”); that the undersigned may be deemed to be an “affiliate” of
Seller within the meaning of Rule 145; and that, accordingly, the shares of
Company Common Stock which the undersigned may acquire in connection with the
Merger may be disposed of only in conformity with the provisions hereof.

The capitalized terms used and not defined herein shall have the meaning set
forth in the Reorganization Agreement.

1.                                       The undersigned, after inquiry of any
agent with discretionary power to transfer the undersigned’s shares of Seller
Common Stock, represents, warrants and agrees as follows:

(a)                                  The undersigned has full power to execute
this Affiliate’s Agreement and to make the representations, warranties and
agreements herein, and to perform his, her or its obligations hereunder.

(b)                                 The undersigned is currently the owner of
that number of shares of Seller Common Stock set forth in Schedule 1 hereto (the
“Seller Shares”) and has held the Seller Shares at all times since January 1,
2005, unless otherwise set forth in Schedule 1.

(c)                                  The undersigned currently owns no shares of
Company Common Stock and has not owned any shares of Company Common Stock since
January 1, 2005, except as otherwise disclosed on Schedule 1 to this Agreement. 
The undersigned shall not sell, margin, sell short, purchase, contract to
purchase or sell or otherwise


--------------------------------------------------------------------------------


have any financial interest, directly or indirectly in any transaction involving
shares of Company Common Stock from the date hereof until after the Merger.

(d)                                 The undersigned shall not purchase, sell,
transfer or otherwise dispose of, or reduce the undersigned’s risk of ownership
or investment in any of the Seller Shares prior to the Merger.

(e)                                  Other than in exchange for Company Common
Stock and/or cash pursuant to the Merger, the undersigned has no present plan or
intent to engage in a sale, exchange, transfer, redemption or reduction in any
way of the undersigned’s risk of ownership by short sale or otherwise, or other
disposition, directly or indirectly (such actions being collectively referred to
as a “Sale”) of the Seller Shares or any of the shares of Company Common Stock
to be received by the undersigned pursuant to the Merger.

(f)                                    The undersigned has not engaged in a Sale
of any shares of Seller Common Stock at any time since January 1, 2005 unless
otherwise set forth in Schedule 1.

(g)                                 The undersigned is not aware of or
participating in any plan or intention on the part of the Seller’s shareholders
(a “Plan”) to engage in a Sale of Company Common Stock to be received by such
Seller shareholders pursuant to the Merger that will reduce such Seller
shareholders’ ownership of Company Common Stock to a number of shares having, in
the aggregate, a value at the Effective Time of less than 50% of the total fair
market value of the Seller Shares or Seller Common Stock outstanding immediately
prior to the Merger.  For purposes of this representation, shares of the Seller
Stock disposed of in a Sale (including through the exercise of dissenters’
rights) will be considered to be outstanding stock of Seller immediately prior
to the Merger that was exchanged for Company Common Stock in the Merger, and
then disposed of pursuant to a Plan.

(h)                                 The undersigned has no present plan or
intent to (i) engage in a Sale of the Seller Shares (other than in exchange for
Company Common Stock and/or cash pursuant to the Merger), or (ii) exercise
dissenters’ rights in connection with the Merger.

(i)                                     The representations contained herein
shall be true and correct at all times from the date hereof through the
Effective Time.

(j)                                     The undersigned has consulted such legal
and financial counsel as the undersigned deems appropriate in connection with
the execution of this Affiliate’s Agreement.

2.                                       Company agrees to use its best efforts
to file all reports and data with the Securities and Exchange Commission (“SEC”)
necessary to permit the undersigned to sell Restricted Securities pursuant to
and otherwise in conformity with Rule 145(d) under the Securities Act.

3.                                       Company acknowledges that the
provisions of Section 1(e) of this Affiliate’s Agreement will be satisfied as to
any sale by the undersigned of Restricted Securities pursuant to Rule 145(d)
under the Securities Act, as evidenced by a broker’s letter or opinion of

2


--------------------------------------------------------------------------------


counsel stating that the requirements of Rule 145 have been met; provided,
however, that if counsel for Company reasonably believes that the provisions of
Rule 145 have not been complied with, or if requested by Company in connection
with a proposed disposition, the undersigned shall furnish to Company a copy of
a “no action” letter or other communication from the staff of the SEC or an
opinion of counsel in form and substance reasonably satisfactory to Company and
its counsel, to the effect that the applicable provisions of Paragraphs (c),
(e), (f) and (g) of Rule 144 under the Securities Act have been complied with or
that the disposition may be otherwise effected in the manner requested in
compliance with the Securities Act.

4.                                       The undersigned also understands that
stop transfer instructions will be given to Company’s transfer agent with
respect to the Restricted Securities and that there will be placed on the
certificates evidencing the Restricted Securities, or any substitutions
therefor, a legend stating in substance:

“THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION TO
WHICH RULE 145 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), APPLIES AND MAY BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE REGISTERED HOLDER HEREOF
AND 1ST PACIFIC BANCORP, A COPY OF WHICH AGREEMENT IS ON FILE AT THE PRINCIPAL
OFFICES OF 1ST PACIFIC BANCORP.”

Company agrees that such stop transfer instructions and legend will be promptly
removed if there has been compliance with the provisions of Section 3.

3


--------------------------------------------------------------------------------


5.                                       This Affiliate’s Agreement shall be
binding upon and enforceable against administrators, executors, representatives,
heirs, legatees and devisees of the undersigned and any pledgee holding the
Restricted Securities of the undersigned as collateral.

IN WITNESS WHEREOF, the undersigned has executed the foregoing Affiliate’s
Agreement as of the date first above written.

Very truly yours,

 

 

 

 

 

By:

 

 

 

 

 

Agreed to and Accepted:

 

 

 

1ST PACIFIC BANCORP

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

4


--------------------------------------------------------------------------------